UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



NETHANIAL CHAIM BLUTH, et al.,:

                    Plaintiffs,

     v.                                                      Civil Action No. 12-250 (GK)

ISLAMIC REPUBLIC OF IRAN,
     et al.

                   Defendants.


                                         Memorandum 0pinion

     On        February         13,      2012,        ten    members    of   the   Bl'uth      family

("Plaintiffs" or "the Bluths") filed a Complaint alleging that the

Islamic Republic of Iran, the Iranian Ministry of Information and

Security,           and   the    Iranian         Revolutionary         Guard     Corps    ("Iranian

Defendants") are liable under the Foreign Sovereign Immunities Act

("FSIA"), 28 U.S.C.             §   1605A, for Plaintiffs' physical and emotional

injuries arising from a terrorist attack by Hamas directed at a

classroom full of students studying Torah on March 7,                                    2002. Am.

Compl.    responded to the Complaint. In order to obtain a default judgment

under       FSIA,    plaintiffs must         establish their        claim or       right   to

relief by evidence that is satisfactory to the Court. See 28 U.S.C.

§    1608(e). As explained herein, Plaintiffs have met this standard.

Accordingly,          the   Court     will    gEant        their   Motion    for    Default

Judgment.

I.      FINDINGS OF FACT

       A.      Background

               1.       Hamas

        Hamas is a Palestinian Sunni Islamist group that formed in

1987 as a derivative of the Palestinian branch of the Egypt-based

Muslim Brotherhood.             Declaration of Dr.           Matthew Levi tt 1     ("Levitt

Deel.") at 17          [Dkt. No.     56-2]. Known.as Barakat al-Muqawamah al-

Islamiyya       in     Arabic,      (translated       as    "The   Islamic     Resistance

Movement")          ("Am. Compl.")    [Dkt. No. 5 '.JI 24], Hamas aims to destroy

Israel and create an Islamic Palestinian state in its place. Levitt




1 At the Evidentiary Hearing, the Court found Dr. Levitt to be a
qualified expert for purposes of testifying on issues relating
to Hamas and Iran's support of Hamas. Tr. at 8. Dr. Levitt holds
both a Masters of Law and Diplomacy (MALO} and a Ph.D. in
International Relations from The Fletcher School of Law and
Diplomacy at Tufts University, and has extensive experience
spanning over two decades. Levitt Deel. at 1; Levitt Curriculum
Vitae [Dkt. No. 56-4].


                                             -2-
    Deel. at 17; Declaration of Dr. Patrick Clawson 2 '"Clawson Deel.")

    at 10 [Dkt. No. 56-1].

         Hamas also fights against secularization and Westernization

    of Arab society and aims to be recognized internationally as the

only representative entity of the Palestinian people. Levitt Deel.

at 17. Hamas engages in social welfare and political activity, as

well as guerilla and terrorist attacks to achieve its goals.                              Id.

Hamas emphasizes violent jihad,             3   which is a "religiously sanctioned

resistance against perceived enemies of Islam." Id. at 17-18.

        Within    Hamas,     the    Izz    a-Din    al-.Qassam        Brigades    form    the

military       wing   that    carries     out     acts    of   violence     against      both

military and civilian targets, including suicide as well as other

types     of   bombings,      use   of     Qassam    rockets,     4    mortar    fire,    and

shootings.       Levitt    Deel.    at    18.    In the    2003       Patterns of Global




2 At the Evidentiary Hearing, the Court found Dr. Clawson to be a
qualified expert for purposes of testifying on issues relating
to Hamas and Iran's support of Hamas. Tr. at 8. Dr. Clawson is
the Director of Research at the Washington Institute for Near
East Policy and has been studying the Middle East, in particular
Iran, for approximately thirty-five years. Clawson Deel. at 1;
Clawson Curriculum Vitae [Dkt. No. 56-3].

3 Jihad, as used by al-Qaeda, also means "holy war towards the
establishment of the Islamic Caliphate worldwide." Clawson Deel.
at 10.

4 A Qassam rocket is         a simple, cylindrical, short-range rocket with
a small warhead on           its tip that is deployed primarily from the
Gaza Strip. A 2010            U.S. Department of Defense Report indicated
that Iran helped in           the development of the Qassam rocket. Levitt
Deel. at 16.

                                            -3-
Terrorism,            the     United States         Department of State                  reported that

Hamas carried out more than 150 attacks globally, including one of

the most deadly attacks in 2003. Levitt Deel. at 15; see Pls.' Ex.

7     [Dkt. No. 58-7].

            As of March 2004, Hamas had carried out 425 terrorist attacks

since its creation;                  it had killed approximately 377                         people and

wounded 2,076. Levitt Deel. at 18; Pls.' Ex. 15 [Dkt. No. 58-15].

One         element    of     the    group's       strategy    is         to     terrorize     and     then

pressure leaders to give concessions to Hamas to stop the violence.

Levitt         Deel.    at     19.   The    "social"       wing     of         Hamas     i·ndoctrinates,

recruits,          and supplies funding for the military wing. Am. Compl.

50 U.S.C.A. §§ 1701, 1702; Exec. Order No. 12947, 60 Fed.

Reg.        5079      (Jan.    23,    1995)).       Only    two     years         later,     Hamas         was

identified            and     labeled   as     a    "Foreign       Terro-rist            Organization,"

pursuant to 8 U.S.C.                 § 1189. Am.          Compl.            Various press outlets, including the al Qassam website, which

is the official English language website of Hamas'                                              military and

terrorist wing's "information office," track Hamas'                                             acts. Levitt

Deel. at 21. Confirmed                H~mas     attacks include high-population areas

such as education centers, cafes and restaurants, command bases,

and buses, all of which are bound to injure or kill large groups

of people at             any given time.                Id.       at    21-22.        Hamas'       pattern of

activity meets the criteria for "terrorism," which is defined as

"premeditated, politically motivated violence perpetrated against

noncombatant targets by subnational groups or clandestine agents."

2 2 U. S . C . A .   §   2 6 5 6 f ( d) ( 2 ) ; see 8 U . S . C .       §    118 9 ( a ) ( 1 ) ( B ) .

                2.        Iran as a State Sponsor of Terrorism

        A "state          sponsor of         terrorism"                refers       to   a    country whose

government the United States Secretary of State has determined,

for purposes of Section 6(j)                      of the Export Administration Act of

1979,      (50 U.S.C.          App.     §   2405(j)),             Section 620A of the                    Foreign

Assistance Act of 1979,                  (22 U.S.C.           §   2371), Section 40 of the Arms

Export Control Act,               (22 U.S.C.        §    2780), or any other provision of

law,    "is a government that has repeatedly provided support for

acts of international terrorism," 28 U.S.C.A.                                        §   1605A(h) (6); see

also        "Terrorist             Groups,"             u. s.           Department               of       State,

https://www.nctc.gov/site/groups.html.                                  The        government            of   the

Islamic Republic of Iran ("Iran")                             has been identified as a state

sponsor of terrorism since January 19,                                      1984.     Moradi v.          Islamic

                                                    -5-
Republic        of    Iran,     77   F.   Supp.    3d 57,      65    fn.     7   (D.D.C.     2015)

    (citations omitted); see generally Levitt Deel.; Clawson Deel.

            Beginning in the early 1990' s,                Iran and Hamas developed a

close relationship. Clawson Deel.                     at 10.    Iran was driven by its

desire to disrupt the Middle East peace process in the late 1990's

and relied on terrorist activities to do so, strongly and publicly

encouraging           such      activities         from     Hamas.         Id.    The      Iranian

Revolutionary           Guard        Corps     ( "IRGC")    and      Iran's       Ministry      of

Information           and      Security       ( "MOIS")     made      terrorism         training

available to Hamas members as well as other terrorist groups. Id.

at     7.    Iran has provided financial                  support as well as tactical

training and planning support to Hamas.                        Id. at 8-10         (citing the

Patterns of Global Terrorism annual reports by the U.S. Department

of State pursuant to 22 U.S.C.                 §   2656f(a)). Moreover, Iran employs

a performance-based approach to calculate its level of funding for

a     terrorist group and rewards groups like Hamas for successful

attacks. Levitt Deel. at 7                   (citing Weinstein v.           Islamic Republic

of Iran, 184 F. Supp. 2d 13, 19 (D.D.C. 2002)).

        In 1997, during a televised interview of Hassan Salameh,                                 a

Hamas member, it was publicly revealed that Hamas members flew to

and trained in Iran and received support from Iran. Clawson Deel.

at 10. In 2003, the Israeli Ministry of Foreign Affairs estimated

that Iran provided Hamas with approximately $3 million per year.

Id.    at     11.    That     same   year,     estimates     of Hamas'           budget    ranged

                                                -6-
'I




      anywhere from $30 million to $90 million per year. Levitt Deel. at

         13. Of that amount, according to FBI testimony, an estimated $25

     million to $30 million per year came from foreign funding.                        Id.

     Monetary      funding    supports       the    costs   of     propaganda,   terror

     activities, social welfare (including payments to the families of

     suicide      bombers),       bribes,    intelligence         payments,   long-term

     infrastructure, and safe houses. Id. at 12-13.

             The relationship between Hamas and Iran cooled after 2003,

     following a vigorous Israeli campaign against Hamas. Clawson Deel.

     at 11. However, Hamas and Iran re-developed their relationship in

     2006 when Hamas gained power in the Palestinian elections and took

     control of the Gaza strip in 2007. Id. In the years following, the

     relationship        between    Hamas    and     Iran   has     been   continuously

     recognized in studies prepared by the United States Government and

     other organizations.          Levitt Deel.     at 16-17; Clawson Deel.          at 11

         (citing academic scholarship, U.S.         Department of Defense Report,

     Institute     for    Peace     study,    Human    Rights      Watch   Report,     and

     Congressional Research Service work that have traced the existing

     relationship between Iran and Hamas up until 2014).

                  3.     March 7, 2002 Attack on Atzmona

             On Thursday, March 7, 2002, a yeshiva 5 in Atzmona, located in

     the Gaza Strip was attacked.             Transcript of Evidentiary Hearing



     5 A yeshiva is a pre-military religious academy where students
     study religion and the Israeli state. Tr. at 22-23. Most of the

                                              -7-
("Tr.")        at   10,      79     [Dkt.     No.     60] .     Nethaniel        Chaim         Bluth

("Nethaniel," "Plaintiff")                  was a    student at the yeshiva on the

night of the attack. Nethaniel was born in Jerusalem,                              Israel and

lived in Israel for most of his life. Id. at 19-20; Pls.' Ex. 33

[Dkt.    No.    59-33]. He grew up in a small religious settlement in

Israel,        where      his     mother      resided         until     she     passed          away

approximately          one   year    ago     and    where     his     father    continues         to

reside. Tr. at 18, 21. For the entirety of his life, Nethaniel has

been a dual citizen of Israel and the United States, because his

parents are American citizens. Id. at 20.

        Following high school graduation, Nethaniel chose to attend

the yeshiva in Atzmona before joining the Israeli army to complete

Israel's       mandatory        service      requirement.        Id.    at     21-22.     Two     of

Nethaniel's brothers had attended the same yeshiva before him. Id.

at 24, 72. By the time of the attack, Nathaniel had been studying

in Atzmona for half a year. Id. at 61-62. He had recently decided

to extend his orig1nal year-long stay an additional                                six months

because he enjoyed his studies and the community. Id. at 24-25.

        Nethaniel,        like    the   other       120   students,      slept,         ate,     and

studied every day at the yeshiva.                     Id.     at 2 5,   32.     Despite being




students enroll following high school graduation and are eighteen
or nineteen years old. Id. Although the curriculum also includes
fitness training and prepares students to be soldiers, its purpose
is educational, not military. Id. at 79-80. Students at the yeshiva
do not carry weapons. Id. at 41, 80.

                                              -8-
away from the family home, Nethaniel stayed in close contact with

his parents and sev.en siblings.          Id.   at 18-19,   73.   He went home

frequently, as did his siblings, typically on a weekly basis. Id.

at 33. The family home was approximately a two-hour drive from the

yeshiva.   Id.   at 2 9.   Six of the eight Bluth children,          including

Nethaniel,    used the family home in Neve Tzuf as their permanent

residence.    Id.   at   64,   85-86;   Deposition of Isaac Menahem Bluth

("Isaac Depo.") at 6-7 [Dkt. No. 58-49].

      On the night of March 7, 2002, there were approximately thirty

students in Nethaniel's classroom. Tr. at 36. Students generally

studied late on Thursday nights because they either went home for

Sabbath on Fridays or used the day as a personal "free day." Id.

at 34-35. During a lecture at approximately 11:30pm, Nethaniel and

the   other   students     heard    the   sounds   of   gunfire   and   grenade

explosions. Plaintiffs' Proposed Findings of Fact and Conclusions

of Law in Support of their Motion for Default Judgment ("Statement

of Facts") at 7 [Dkt. No. 59]; Tr. at 41. The rabbi in the classroom

instructed a student to turn off the lights and everyone in the

classroom remained silent and waited. Tr. at 37.

      Nethaniel moved towards the glass door and window to see what

was causing the noise. Id. at 37-38. When Nethaniel looked out, he

saw his friend Asher Marcus and a rabbi who was on duty as a guard

that evening sitting in a Jeep talking.            Id. Upon more explosions

and shooting, students began to scream and Bluth saw Asher and the

                                        -9-
rabbi     running    towards    one   room,   and   then   towards   Nethaniel' s

classroom.       Id. at 39. Nethaniel described Asher as terrified and

white in the face. Id. Nethaniel held the classroom door open for

Asher, and as he came running through the doorway, Asher was shot

and fell on Nethaniel, who caught him. Id. at 39, 43. At the same

time, Nethaniel saw the attacker come out from between two other

buildings,       approximately thirty feet from his classroom.             6   Id.   at

40-41.     The    attacker     then   started   shooting     into    Nethaniel's

classroom as he walked towards the building. Id. at 40, 42.

        With Asher on top of him,        Nethaniel laid on the floor with

his hands on his head, unable to move. Id. at 43. Nethaniel warned

his classmates that the attacker was approaching the classroom.

Id. at 40. He saw that the attacker was wearing a black vest filled

with ammunition and grenades. Id. at 41. A guard driving in a car

tried to run over the attacker to stop him,                but was unable to,

because of the sand surrounding his car. Id. at 45. No one in the

classroom was armed the night of the attack,                id.   at 41,       and so

each person simply waited and prayed, id. at 43.

        Following the shots into Nethaniel's classroom, the attacker

threw two grenades into the classroom through a window. Id. at 45.

The first grenade exploded approximately three meters from Bluth's

face.    Am.   Compl.   ~   64. Nethaniel felt blood going down his face



6 Nethaniel also indicates that the buildings were thirty meters
from his classroom. Tr. at 39-40.

                                       -10-
    and heard more screaming and praying. Tr. at 46. There was a second

    grenade and explosion.           Id.    Following the second explosion,                     the

    attacker moved elsewhere and people started getting up and taking

    care of the wounded. Id. at 46-47. Nethaniel's friend helped stop

    the bleeding on Nethaniel's head because Nethaniel could feel that

    something had happened to his own hands. Id. at 47.

         Israeli       soldiers     killed      the    attacker       following    a    twenty-

    minute gun battle. Statement of Facts at 7. At about the time the

    attacker was killed, ambulances and soldiers arrived at the area

    and Nethaniel was taken outside. Id.; Tr. at 47. By the end, five

people         were   killed     and approximately             twenty-three      others       were

    injured.     Levitt    Deel.    at     20    (citing       news    reports    and        Israel

Ministry         of    Foreign     Affairs).      Of     the    five    deaths,        two    were

Nethaniel' s          close friends,       Asher and Eran Picard.                Statement of

Facts at 7. Nethaniel saw the bodies of his two dead friends,                                    as

well as other injured friends laid out on the grass when he was

brought outside.            Tr. at 47.

         The     National      Consortium       for     the    Study    of   Terrorism          and

Responses to Terrorism               ("START")         at the University of Maryland

identif{ed the attacker as Mohammad Farahat. 7 Levitt Deel. at 20

    (citing Incident Summary,            03/07/2002, Global Terrorism Database,




7    Spelled "Muhammad Parhat" in the Complaint.

                                                -11-
National Consortium for the Study of Terrorism and Reponses to

Terrorism, http://www.start.umd.edu/gtd/search/IncidentSummary.as

px?gtdid=200203070002); Pls.' Ex. 20 [Dkt. No. 58-20]. START also

confirmed       in      its        Global   Terrorism        Database      that       a    Hamas

representative claimed responsibility for the Atzmona attack. Id.

(citing     Incident          Summary,      03/07/2002).          Major   media       outlets,

including       BBC,    The        Guardian,     and   the   al   Qassam website,            also

reported that Hamas claimed the attack as its own. Levitt Deel. at

19, 21; Pls.'          Exs.    17-18, 22       [Dkt. No.     58-17,   -18,   -22].        It was

reported that Farahat trained for two days prior to the operation.

Levitt Deel. at 21 (citing a translation of Al Sharq Al Awsat, An

Interview with the Mother of a Suicide Bomber,                            the Middle East

Media Research Institute, Special Dispatch No. 391(June19, 2002),

http://www.memri.org/report/en/0/0/0/0/0/0/683.htm).

     As the following suggests, Farahat had deep ties with Hamas.

Levitt Deel.         at 20.        When Farahat was seven years old,                  a former

head of the Hamas military wing took refuge from the authorities

in Farahat' s home for fourteen ·months and was ultimately killed

there.    Id.    (citing An           Interview with         the Mother      of   a       Suicide

Bomber) .   A video           of    Farahat' s    mother posted on         the    al      Qassam

website prior to the attack captured how proud she was to sacrifice

her son Farahat to Allah. Pls.' Ex. 27 [Dkt. No. 58-27].

     Farahat kept in contact with his mother after he arrived in

Atzmona and Hamas operatives notified her when Farahat penetrated

                                               -12-
the settlement security fence.                      Levitt Deel.       at 21    (citing Holy

Land 2006 Gaza Um Nadal). Following the attack,                             Farahat's mother

emphasized the Atzmona attack and glorified her son.                                 See,    e.g.,

Pls.' Ex. 22 [Dkt. No. 58-23]. She praised Farahat publicly as the

model martyr and even used the security fence taken from Atzmona

as    a    chicken-wire          fence    next    to    her home.      Levitt   Deel.       at   21

(citing       Mother       of    Martyrs     in     Parliament        for   Hamas,     Deutsche

Presses-Agentur,                            (Jan.                     31,                   2006)'

http://www.arabnews.com/node/279724); see also Pls.' Ex. 14 [Dkt.

No.       58-14].      Visible to visitors,             the wall near the fence read:

"Through this Mohammad got into the settlement." Levitt Deel. at

21    (citing Mother of Martyrs in Parliament for Hamas) .                             In 2006,

Farahat's mother won a seat in the Palestinian Legislative Council

on the Hamas ticket. Pls.' Ex. 23 [Dkt. No. 58-23].

                  4.     Nethaniel Bluth's Injuries

          After the       attack,        Nethaniel was      identified as        one of the

students who was most critically injured. Tr. at 89; Statement of

Facts at 7. He was covered in blood,                       had burns over much of his

body, and had injuries to his head, face, and chest. Statement of

Facts at 8.            Nethaniel testified that at that time he could not

feel his hands.            Tr.    at 47.     The doctor who bandaged Nethaniel's

forehead and hands at the scene of the attack believed that there

was a bullet entry wound in Nethaniel's sternum, right above his

heart.      Id.     at   4 8;   Statement of Facts at            7.     It remains unclear

                                                 -13-
whether Nethaniel was hit by a bullet or shrapnel. 8 An exit wound

was not readily identified at that time, causing serious concern,

because it may have been lodged in his body. Tr. at 44. Nethaniel

was put on a stretcher and was one of two people transported by

helicopter from Atzmona to Tel Hashomer Hospital. Id. at 49.

      Upon       arriving       at    the   hospital,       Nethaniel       was    conscious,

extremely        anxious,       and    disoriented.        Statement    of    Facts      at    9.

Nethaniel testified that he was still in shock and stressed from

seeing his friends dead on the grass. Tr. at 47. As he was moved

through the emergency room for tests, he briefly passed by several

members of his family. Id. at 51; see Am. Compl.                       ~~    66, 68-70, 73.

Following the tests,             Nethaniel went into multiple surgeries for

his   ears,      the     embedded shrapnel,         and bullet wound.             Tr.    at   52.

Nethaniel        suffered       forehead    and     hand    injuries     from      the    first

grenade explosion.             Id. at 45; Statement of Facts at 7.                  Pieces of

the grenade were embedded in his chest area and hand. Tr. at 45.

      The right side of Nethaniel's face was severely'cut from the

grenade explosion and his head wound was so deep that the bone was

visible.      Id.    He also had open wounds on his arms,                    forehead,        and

chest.     Id.      at   92.    Many   of   the   wounds      required       stitches.        Id.

Nethaniel needed plastic surgery for his face and head due to the




8 In the Evidentiary Hearing, Nethaniel's father stated that the
wound in Nethaniel's chest may have been caused by a bullet or a
fragment of a bullet or a piece of shrapnel. Tr. at 90.

                                             -14-
blast and shrapnel from the grenade. Deposition of Joseph Bluth at

 14    [ Dkt.   No.     58-4 6] .       In    addition,       the   plastic     surgeon had      to

reattach part of his scalp to his skull. Id. at 15.

        Nethaniel        continued            to   be    hospitalized      for    several    days

following the operations. 9 Tr. at 52. The surgeon at Tel Hashomer

Hospital        concluded         that,        while      there     was   an    indentation      in

Nethaniel's chest from an object, there was no damage to his vital

organs . 10     Id.   at    90.     The       surgeon believed that             the   fragment

whether it was a bullet or part of a grenade -                                  hit Nethaniel's

sternum and deflected out of his body. Id.

        Nethaniel's hearing was significantly impaired by the grenade

explosion.        Id.      at     46.        While      one   eardrum     was    dislodged       (it

eventual+y re-lodged), the other was completely blown out. Id. at

92. When he first took a hearing test following his surgeries, he

could not hear anything,                     id.   at 52-53,        and broke down in tears

when he realized that he could not hear.                            Id.; Statement of Facts

at 9. He continues to have issues with his hearing and has complete

hearing loss in one ear. Tr. at 57; Statement of Facts at 9.

        Prior to the attack, Nethaniel had no medical issues, major

surgeries, history of depression, anxiety, or other mental health

concerns. Tr.         at 32-33; Statement of Facts at 8. As a result of



9 Nethaniel's father stated that Nethaniel was                             di~charged     a week
and a half later. Tr. at 94.

10   No medical records were entered into evidence.

                                                   -15-
.

    the   attack,     he   suffered    from       high   levels    of    fear,    anxiety,

    paranoia,     and extreme emotional           fluctuations.     See Statement of

    Facts at 10-11. Nethaniel was traumatized from seeing his close

    friends lying bloody on the ground and cried when he later learned

    that they had died. Tr. at 47-48. Immediately following the attack,

    his speech was affected and he stuttered for a period of time. Id.

    at 91-92. Nethaniel was scared of noises and paranoid about people

    entering his room at the hospital.               Statement of Facts at 10. He

    testified that he was afraid to be alone and needed someone near

    him at all times. Tr. at 53, 55-56.

          Following his discharge from the hospital, Nethaniel returned

    to the family's home in Neve Tzuf. Id. at 94. Nethaniel continued

    to go back to the hospital for outpatient treatment in the audio

    ward for his hearing. Id. He needed someone with him for everyday

    activities,     such as walking, urinating,           and showering. Statement

    of Facts at 10. His father testified that Nethaniel was hesitant

    and   extra   cautious    during       that    period.   Tr.    at    94.    Nethaniel

    testified that he was afraid of the dark and, the minute the day

    ended and the sun went down, he would close all the curtains and

    windows,    and lock the doors.         Id.    at 53. Nethaniel suffered from

    headaches and terrible nightmares, which started at the hospital

    and   continued    frequently     in    the    period    immediately         after   the

    attack. Id. at 57-58; Statement of Facts at 9-10. Without pills or

    the comfort of his parents, Nethaniel struggled to fall sleep. Tr.

                                            -16-
at 53. The constant ringing and physical pain in Nethaniel's ears

continued for weeks following the attack. Statement of Facts at 9.

        After returning home from the hospital, Nethaniel spent a few

days at home and then went back to visit the yeshiva. Tr. at 55.

He testified that it was important for him to return as soon as he

could     to    understand       what .had   happened.     Id.   Moreover,     it    was

rehabilitative.        Id. at 96. When Nethaniel eventually returned to

study at the yeshiva, he struggled with his fear of loud noises.

Id. at 58. Once during a thunderstorm, the lights went out and the

darkness and loud noises brought him back to the night of the

attack,    the moments when he waited for the attacker's bullet on

the night of the attack,              and he started crying.          Id.   While the

students were moved to and slept                  in more protected rooms            than

before the attack, Nethaniel still needed someone with him at all

times.    Id. at 56. He even showered with the door open because he

was afraid to be alone. Id. at 53.

     After finishing the rest of his time at the yeshiva, Nethaniel

entered        the   army   in    March   2003.    Id.    at   61.   Upon    entering,

Nethaniel's placement was affected by his injuries. Id. at 61-62.

Nethaniel testified that most of his injuries were still present

when he joined the army and therefore,                   with doctors'      notes,    the

army had to find a job that he could do despite his injuries. Id.

at 61. Nethaniel served in the army for five and a half years, id.

at 56, and described his time with the army as helping him gain a

                                          -17-
sense of self-confidence in his ability to protect himself and

friends. Id. Nethaniel relies on a firearm to feel safe and always

carries one with him. See Statement of Facts at 10-11.

       Fourteen        years      later,      Nethaniel's         injuries   from        Atzmona

continue to affect both his personal life and career. Tr. at 57;

Am.    Compl.     ~   64.     His hearing is permanently impaired and he is

unable to hear his wife and children or his co-workers when they

call him from another room. Tr. at 57. He continues to suffer from

tinnitus.       Pl.    Compl.     ~   10.    Nethaniel has substantial permanent

scarring on his face, head, chest, and arms. Statement of Facts at

9; Tr. at 45-46. The shrapnel left in Nethaniel's hands and face

continue     to       cause    him    significant         pain    and   affect     his    bones,

especially in cold weather or with a change in weather. Tr. at 46,

59.

       Nethaniel continues to struggle with flashbacks to the night

of the attack when he sees his scars and when he sees the parents

of the students who were killed.                     Id. at 57. He continues to feel

guilt and remorse for the death of his two close friends who were
     •
by his side throughout the attack.                       Statement of Facts at 11. He

has nightmares from time to time and frequently wakes up at night

to    lock   all      the     windows.      Id.    at    10-11;   Tr.   at   58.    Nethaniel

continues to struggle with his fear of the dark and his paranoia

of loud noises or explosion-like sounds. Tr. at 53-54, 58.




                                                  -18-
        Nethaniel states that he no longer has the same "ability to

enjoy life in a carefree way" as he did prior to the attack and is

constantly alert. Statement of Facts at 11. Even today, the Bluth

family is careful about engaging in certain conversations with

Nethaniel and how they act around him.                    Id.   His father testified

that Nethaniel's comedic personality and sense of self-confidence

changed after the attack. Statement of Facts at 10; Tr. at 71.

              5.     Family's Injuries

        On    the    night   of    the         attack,    Shoshana      Rosalyn        Bluth

("Shoshana"), Nethaniel's mother, was at the family home with Isaac

Bluth ("Isaac"), the youngest of the Bluth brothers, and Tsipora

Batya    Bluth      ("Tsipora"),     Nethaniel' s        only    sister.      Tr.   at       86;

Deposition of Tsipora Batya Bluth Reicher                   ("Tsipora Depa.") at 7

[Dkt. No. 59-47]. Shoshana, Tsipora, and Isaac learned about the

attack on the yeshiva through television news. Am. Compl.                           ..


     of Nethaniel's yeshiva, who were also attending the wedding. Tr.

     at 86.       Chanina Samuel Bluth            ("Chanina"),      another of Nethaniel's

     brothers, was in the army and was told that Nethaniel was injured

     and transported to Tel Hashomer Hospital. Am. Compl.                       ~   72. Abraham

     Bluth       ("Abraham"),      another of Nethaniel' s brothers,                was also in

     the army when he received a call from his wife about Nethaniel.

     Id.    ~   74. Lastly, Arieh Yehuda Bluth ("Arieh"), another brother,

     was traveling in Poland on the night of the attack when he learned

     that Nethaniel was injured. Id.                ~     71.

            When Shoshana,             Isaac,    and Tsipora      saw the    reports    of the

     attack on their television, · Shoshana and Tsipora tried to call

     Nethaniel and his friends                  at the yeshiva to check whether they

     were safe.      Id.    ~    68.    The initial reports of the attack were not

     very       informative       and    the     uncertainty      of   the   whereabouts     of

     Nethaniel terrified his mother. Tr. at 82. Anxious for Nethaniel,

     Shoshana called Ephraim after hearing the reports of the attack,

     although she knew very few details at the time. Id. at 82-83. The

     other Bluth family members heard about the attack almost at the

     same time. Id. at 86. Despite continued efforts, the Bluth family

     was unable to reach Nethaniel. Statement of Facts at 12.

            Approximately an hour passed between learning of the attack

     and    the    family       learning    from    one     of   Nethaniel' s   friends,    who




                                                   -20-
 answered Nethaniel's cellphone, that Nethaniel was injured. 11 Id.;

Am. Compl.       ~~   66, 68. Twenty minutes after her first call, Shoshana

called Ephraim again to let him know that Nethaniel was injured

and was being moved to a hospital. Tr.                    at 84-85. However,       there

were no details about the extent of Nethaniel's injuries or to

which hospital he was being moved. Id.

        Yigal left the wedding and picked up Shoshana, Tsipora, and

Isaac at      the     family home      to    find Nethaniel.        Am.   Compl.   ~   70.

Without knowing which hospital Nethaniel was being taken to, they

began      driving     towards   the        center   of    Israel   where    the   major

hospitals were located and they did not want to waste any time.

Tr.   at   85;    Statement of Facts at 12.               Another half an hour had

passed before they learned that Nethaniel was taken to Tel Hashomer

Hospital. Tr. at 88. As soon as Shoshana heard this, she knew that

Nethaniel was one of the critically injured students because she

had heard on the radio that the most injured students were taken

to Tel Hashomer Hospital. Id. at 89; Isaac Depo. at 11.

      The car ride to the hospital was "very quiet" and the family

members feared the worst.           Statement of Facts at 13.               Joseph, who

was already at Tel Hashomer Hospital and also watched the televised

reports of the attack, believed that the severely injured person



11 It is unclear whether Shoshana received a call from Nethaniel's
friend or another person. Ephraim testified that a father of
another student at the yeshiva called Shoshana. Tr. at ~4.


                                             -21-
 on the stretcher in the clips was Nethaniel because the person was

 wearing a watch that was noticeably similar to Nethaniel's unique

watch.        Tr.    at    4 9.   Seeing those       reports,   he   believed that        his

brother was dead and was distraught. Statement of Facts at 13; Pl.

Compl.     ~    73. By the time that Nethaniel arrived at Tel Hashomer

Hospital,           some of his family members had joined Joseph and saw

Nethaniel before the doctors took him back for tests. 12 Tr. at 51.

The image of Nethaniel as he arrived at the emergency room was

traumatic for Isaac,                a:s Nethaniel was covered in blood and had

suffered a           large head wound.        Isaac Depo.       at   12-16.      The family

waited in the emergency room as Nethaniel went to get a CT scan

and x-ray.           Id.   at 13. The Bluth family did their best "to hold

each other together and be together at the hospital." Statement of

Facts at 13.

       It took Ephraim a couple of days to fly back to Israel due to

El Al's        flight      schedule on Friday night and the observance of

Sabbath on Saturday. Tr. at 83-84. On Sunday morning, Ephraim left

New York on the first El Al flight. Id. at 90. When Ephraim arrived

from     New    York,       early    Monday   morning,      Nethaniel      was    still    in

critical condition at Tel Hashomer Hospital.                         Id.   at 90-91;      Am.

Compl.    ~    67. The family was always with Nethaniel "to encourage


12 Ephraim testified that               Shoshana and the three Bluth children
arrived at the hospital as              the surgeon was treating Nethaniel, but
it is unclear whether they               saw Nethaniel before he was taken into
the operating room. Tr. at               54, 89.

                                              -22-
him, to tell him how happy [they] were that he was still part of

the family." Tr. at 94.

        From the moment Nethaniel arrived at the hospital, Shoshana

was constantly by Nethaniel's side and constantly worried about

him.    Id. at 54; Statement of Facts at 14. She was with Nethaniel

during his hearing test and cried with him when he realized that

he could not hear anything. Tr. at 52-53. After he returned home,

she let Nethaniel sleep in the bed with her and Ephraim when he

needed to do so. Id. at 95. She, like Nethaniel, struggled to sleep

and took sleeping pills. Statement of Facts at 14.

        Ephraim cut back on traveling for work to be at home with his

family more often. Tr. at 95. Ephraim testified that he felt that

he had not protected Nethaniel because he was                  so far away and

frustrated that, as a parent, he was unable to protect Nethaniel.

Id. at 93 .. As a person who did not cry easily, Ephraim had sporadic

episodes of crying and anguish as a result of the attack and its

effects on Nethaniel.      Id. at 96. Ephraim and Shoshana focused on

helping Nethaniel try to return to a normal life and deal with his

anxiety, apprehension, and fear. Id. at 94, 96.

        Nethaniel's   siblings     came        home    frequently    to      support

Nethaniel and to be with him. Statement of Facts at 10. Isaac and

Arieh    let   Nethaniel   sleep   in    the    same   room   with   them,     which

Nethaniel had not done since he was in second grade.                  Id.;     Isaac

Depo.    at 21.   Even years after the attack,            Nethaniel' s    siblings

                                        -23-
continue to be reminded of Nethaniel' s                 fears and injuries,          and

live with the distress of the attack.                  Statement of Facts at 14;

Isaac Depo. at 27-29; Tsipora Depo. at 39-40. Nethaniel's siblings

are reminded of the Atzmona attack when they hear or see reports

of   terrorist    attacks       around     the    world.    Isaac     Depo.     at   29;

Deposition of Joseph Bluth at 22 [Dkt. No. 58-46]. Tsipora stated

that she experienced breakdowns on a regular basis from listening

to Nethaniel' s     pains and frustrations,             and hearing about other

victims of terrorist attacks. Tsipora Depo. at 38-39.

     Nethaniel' s       siblings    were   cautious      around     him,   especially

about conversations regarding the army. Id. at 29, 31. The stress,

anxiety,   and   severe       emotional    distress      that   resulted      from   the

periods of time of not knowing what had happened to Nethaniel and

seeing him critically injured has permanently affected all members

of the Bluth family. Statement of Facts at 12. The Bluth children

have stated that the attack affected the way that they raise their

own children.     Id.    at   14.   They continue to be sensitive to his

emotional fluctuations and medical. issues, his worries about the

future,    and    his     concentration          and    comprehension         problems.

Deposition of Yigal Amihai Bluth at 27, 29 [Dkt. No. 58-44].




                                         -24-
•.



              B.   Procedural History

              On February 13, 2012,                Plaintiffs Nethaniel Chaim Bluth, his

     parents,      Shoshana          Rosalyn       Bluth 13    and    Ephraim     Bluth,     and    his

     siblings Tsipora Batya Bluth Reicher,                          Isaac Menahem Bluth, Yigal

     Amihai Bluth,          Arieh Yehuda Bluth,               Chanina Samuel Bluth, Abraham

     Bluth, and Joseph Bluth timely filed a Complaint, under 23 U.S.C.

     §    1605A(b) (2), against the Iranian Defendants, 28 U.S.C.                           §    1605A;

     see Compl.           [Dkt.    No.    3].     Plaintiffs        subsequently amended their

     original Complaint on November 7, 2012, to include two additional

     Defendants       -     the    Syrian Arab         Republic and the           Syrian Military

     Intelligence             ("Syrian            Defendants")               following          further

     invest{gation that also connected the Syrian Defendants to Hamas. 14

     See Am. Compl.;              Pls.' Mot.       for Extension of Time for Service on

     Def s.    at 2   [Dkt.        No.    23] .   Plaintiffs claim compensatory damages

     for pain and suffering,                 economic damages,           solatium damages,          and

     punitive      damages         resulting        from      the    March   7,   2002     attack    in

     Atzmona. Pl. Compl.             ~~    10-19.

              After several unsuccessful attempts at service of process and

     several extensions of time by this Court, Defendants were finally



     13Shoshana Bluth has since passed away and her death was noted by
     the Court on September 2,, 2015. [Dkt. No. 46].

     14 For the purposes of evaluating Plaintiff's Motion for Default
     in this Judgment, the Court does not address the Syrian Defendants.
     See Order Severing Pls.' Claims Against Syrian Defendants & Clerk
     Establishing New Action for Pls.' Claims Against These Two Entities
     on April. 29, 2015 [Dkt. No. 35].

                                                      -25-
served on May 7, 2014. Return of Service/Affidavit as to Iranian

Defs.     [Dkt.       No.    25-1];          see      infra,      29-31.         Upon       the     Iranian
                                 1
Defendants'          failure         to appear        (within sixty days)               or otherwise

respond to the Complaint, Plaintiffs filed the pending Motion for

Default Judgment on February 23, 2015. Aff. in Support of Entry of

Default of Iranian Def s.                    [ Dkt.    No.     27];     and Mot.        for Entry of

Default        Judgment     as       to     Liability        [ Dkt.    No.   4 8] .     Subsequently,

pursuant        to   Federal         Rule     of    Civil      Procedure         55 (a),      the     Clerk

entered a default against Iranian Defendants on February 24, 2015.

Clerk's Entry of Default as to the Iranian Defs.                                      [Dkt. No.        28];

see 28 U.S.C.         §   1608 (d).

        On January 4,          2016, this Court held an evidentiary hearing.

[Dkt. No.       60]. Nethaniel and Ephraim Bluth appeared as witnesses

and     gave    testimony.            The    Court      and     Plaintiffs            had    previously

discussed that the expert witnesses did not need to appear and the

Court could rely on their expert reports alone. Tr.                                         at 7-8;     see

also Pls.' Status Report Regarding the Evidentiary Hr'g [Dkt. No.

53]. Plaintiffs' exhibits were admitted into evidence.                                            [Dkt. No.

58]. At the Court's request,                       Plaintiffs submitted their proposed

Statement of Facts on January 19, 2016.                               [Dkt. No. 59].

II.     LEGAL STANDARD

        Before this Court can enter a default judgment against Iran

under FSIA, plaintiffs are required to establish their claims "by

evidence satisfactory to the court." 28 U.S.C.                               §   1608(e); see also

                                                   -26-
Han Kirn v. Democratic People's Republic of Korea,                                  774 F.3d 1044,

1047    (D.C. Cir. 2014)               ("when the defendant State fails to appear

and the plaintiff seeks a default judgment, FSIA leaves it to the

court to determine precisely how much and what kinds of evidence

the plaintiff must provide, requiring only that it be 'satisfactory

to   the     court'").           The       Court    must        scrutinize       the     plaintiff's

allegations            and    "may     not   unquestioningly            accept      a    complaint's

unsupported allegations as true." Reed v. Islamic Republic of Iran,

845 F.      Supp.       2d 204,      211
                                       I
                                             (D.D.C.      2012).      However,    an evidentiary

hearing      is       not    required;       a     "plaintiff may         establish        proof   by

affidavit." Id.; Weinstein, 184 F. Supp. 2d at 19.

III. ANALYSIS

       A.     Jurisdiction Under FSIA

       The Foreign Sovereign Irnrnuni ties Act                          ( "FSIA")       provides the

sole legal means by which a plaintiff may bring a suit against a

foreign state.              Reed,    845 F.      Supp.     2d at 209.        FSIA protects the

dignity of foreign states as a matter of international law, while

providing         a     forum       for    justice        and    legitimate         grievances     by

providing narrow exceptions to irnrnuni ty.                            See Murphy v.         Islamic

Republic of Iran,             778 F. Supp. 2d 70,                71   (D.D.C. 2011); see also

28 U.S.C.     §       1602. This is consistent with Congress' intent to hold

state sponsors of terrorism responsible for their crimes. Han Kirn,

774 F.3d at 1049.               The statute provides compensatory damages and

punitive damages, if a foreign state that is or was a state sponsor

                                                   -27-
of   terrorism     is     found   to   be    liable.        28   U.S.C.    §    1605A(c).

Compensatory damages may include economic harms,                          solatium,     and

pain and suffering. Moradi, 77 F. Supp. 3d at 69. A violation may

be   "prosecuted     in    any    Federal    judicial       district      in    which   the

underlying offense was committed, or in any other Federal judicial

district as provided by law." 28 U.S.C.                §    1391(f) (4).

      In 2008,     Congress repealed Section 1605 (a) ( 7)                 of FSIA and

replaced it with Section 1605A, which broadened the jurisdiction

of federal courts and created a federal                 stat~tory     cause of action

for those victims and their legal representatives against state

sponsors of terrorism for terrorist acts committed by the State,

its agents, or employees. Owens v. Republic of Sudan, 826 F. Supp.

2d   128,    147   (D.D.C.    2011)    (internal       citations       omitted).        FSIA

"imposes tight constraints on courts required to decide whether an

act satisfies the terrorism exception's substantive elements," but

when the foreign state fails to appear and the plaintiff seeks a

default judgment,         FSIA leaves discretion to the courts to decide

the standard. Han, 774 F.3d at 1046-47.

      Before the court can enter a default judgment under FSIA, a

plaintiff     must      establish      his   or       her    claims       "by    evidence

satisfactory to the court." 28 U.S.C.             §   1608(e). This "satisfactory

to the court" standard is "identical to the standard for entry of

default     judgments against the United States in Federal Rule of

Civil Procedure 55(e) ."Owens, 826 F. Supp. 2d at 134. Therefore,

                                        -28-
the Court cannot "unquestioningly accept a complaint's unsupported

allegations as true." Moradi, 77 F. Supp. 3d at 64                      (citing Reed,

845 F. Supp. 2d at 211-12). The court determines how much and what

kinds of evidence the plaintiff must provide to meet the threshold.

Id. at 65. As previously mentioned, a plaintiff may establish proof

by affidavit,      and an evidentiary hearing               is   not   required.    See

supra 26; see also Moradi, 77 F. Supp. 3d at 65; Weinstein, 184 F.

Supp. 2d at 19.

       A foreign    state   that   engages       in   "an    act   of    torture,    an

extrajudicial killing, an aircraft sabotage, a hostage taking, or

provides material support or resources for such an act if such act

or provision of material support or resources is engaged in by an

official,    employee,   or agent of such foreign state while acting

within the scope of his or her office, employment, or agency" is

not immune in the federal courts of the United States. 28 U.S.C.

§   1605A(a) (1). Under FSIA' s "terrorism exception," a plaintiff can

bring suit against a "foreign state sponsor of terrorism" when (a)

there is effective service of process and personal jurisdiction,

and (b)   there is subject-matter jurisdiction. Reed,                   845 F. Supp.

2d at 209.

             1.    Personal Jurisdiction & Service of Process

       FSIA sets forth the necessary elements of service to establish

personal jurisdiction in 28 U.S.C.           §   1608, and gives the methods

in numerical order of preference. Worley v.                  Islamic Republic of

                                    -29-
Iran,    75 F.   Supp.     3d 311,     327   (D.D.C.    2014).   When a method of

service is unavailable or unsuccessful,                 a plaintiff may attempt

the next method available.            Id.    The first preference is for "any

special arrangement[s]" for service between the plaintiff and the

foreign     state   (i.e.     a    contract     provision).      See    28   U.S.C.     §


1608(a) (1); Int'l Road Fed'n v. Embassy of the Democratic Republic

of the Congo, 131 F. Supp. 2d 248, 251 (D.D.C. 2001). If no special

arrangement exists,         the second option is service "in accordance

with an applicable international convention on service of judicial

documents." 28 U.S.C.         §    1608 (a) (2).    In this case,       both of these

options were unavailable because the parties do not have a special

arrangement, nor is there an applicable international convention

for service with Iran. See Ben-Rafael v. Islamic Republic of Iran,

540 F. Supp. 2d 39, 52            (D.D.C. 2008). In addition,           Iran does not

accept service through its Ministry of Foreign Affairs in Tehran,

Iran. See Worley, 75 F. Supp. 3d at 327; see generally Request for

Service of Process on Def. Iran [Dkt. No. 17].

        Hence,   Plaintiffs       served     Iran    pursuant    to     28   U.S.C.     §


1608 (a) (3).    Section    1608 (a) (3)     requires    that    "one    copy of      the

summons, complaint, and notice of suit, together with a translation

of each document into the language of the foreign state" be sent

through any form of mail that requires a signed receipt by "the

clerk of the court to the head of the ministry of foreign affairs

of the foreign state concerned." 28 U.S.C.               §   1608(a) (3). A copy of

                                         -30-
the Certificate of Mailing [Dkt. No. 11] filed on March 5, 2013,

shows that the appropriate copies were sent by the clerk of this

court to the head of the Ministry of Foreign Affairs of Iran. 28

U.S.C.        §1608 (c);       see   28     U.S.C.       §     1608 (a) (3).         Unfortunately,

service       of     process      under     Section          1608 (a) (3)      was     unsuccessful

because it was not made within thirty days. See 'Summons Returned

Unexecuted as             to   Iranian     Defs.       [Dkt.    No.     12];    Aff.       Requesting

Foreign Mailing [Dkt. No. 14].

       Thereafter,             Plaintiffs        proceeded        to     the        next    available

method,        as    described       in     Section          1608(a) (4),       a     Request    from

Plaintiffs          for    Clerk to       Effect Service on              Iranian Defs.          [Dkt.

No. 16]. Plaintiffs sent two copies of the summons, complaint, and

notice of suit, along with Farsi translations to the Clerk of the

Court,    who sent them to the Secretary of State in Washington,

District of Columbia. See 28 U.S.C. § 1608(a) (4). Pursuant to the

statute, the Secretary of State then transmitted one copy through

the Embassy of Switzerland in Tehran, Iran and sent "a certified

copy     of    the    diplomatic          note       indicating        when    the     papers    were

transmitted to the clerk of the court." -
                                        Id.;
                                          -
                                                                            see Certificate of
                                                                            --

Mailing [Dkt. No. 17]; Return of Service/Affidavit of Summons and

Complaint Executed as to the Iranian Defs.                             [Dkt. No. 25-1].

       In light of these filings, the Court concludes that Plaintiffs

have complied with 28 U.S.C.                     §   1608(a) (4)       and have successfully

effectuated service on the Iranian Defendants.

                                                 -31-
             2.       Subject Matter Jurisdiction

       A court in the United States has original jurisdiction over

a claim that is a (1) nonjury civil action (2) against a foreign

state (3) as to the claim(s) for relief in personam,                    (4) provided

that the foreign state is not entitled to immunity under sections

1605-1607 of FSIA or under any applicable international agreement.

28 U.S.C.       §   1330(a); Worley,    75 F.    Supp.   3d at 323-24.       All of

section 1330(a) 's requirements have been met in this case.

       First,       Plaintiffs have not demanded a           jury trial.    See Am.

Compl.   Second,      the Iranian Defendants are considered a "foreign

state" as defined by FSIA. 15 See 28 U.S.C.              §    1330(a); Worley,        75

F.   Supp.   3d at 324.       This   jurisdiction has taken a           "cat~gorical


approach" to defining foreign               government-related entities          as    a

"foreign     state"      if   the    core    functions       of   the   entity    are

governmental. Id.        (citing Roeder v. Islamic Republic of Iran, 333

F.3d 228, 234 (D.C. Cir .. 2003). Third, this action is against the




15A "foreign state" is defined to include "a political subdivision
of a foreign state or an agency or instrumentality of a foreign
state as defined in subsection (b) ." 28 U.S.C. § 1603(a). The D.C.
jurisdiction has adopted a "categorical approach" to determining
the legal status of foreign government-related entities for FSIA
cases and "if the core functions of the entity are governmental,
it is considered the foreign state itself." Worley, 75 F. Supp. 3d
at 324 (internal quotations omitted). MOIS and IRGC perform
governmental functions. See supra, 5. Therefore, MOIS and IRGC may
be treated as "foreign states" for the purposes of Section 1603(a)
of FSIA.

                                        -32-
Iranian Defendants as legal persons,                      not against property,             and

therefore the claims seek relief in personam. See id.

       The      fourth    requirement     looks    to      whether      an    exception      to

sovereign immunity exists and has several sub-requirements.                                 The

FSIA exception to foreign sovereign immunity is codified at 28

U.S. C.    §    1605A. A foreign state has no sovereign immunity when

"[1] money damages are sought [2] against a foreign state [3] for

personal injury or death that was                  [ 4]    caused by         [ 5]   an act of

torture, extrajudicial killing, aircraft sabotage, hostage taking,

or the provision of material support or resources for such an act

if    such act      or provision        of material        support      or     resources     is

engaged in by an official, employee, or agent of such foreign state

while acting within the scope of his or her office, employment, or

agency." 28 U.S.C.         §   1605A; Worley, 75 F. Supp. 3d at 324.

       As to the first sub-requirement, Plaintiffs identify and seek

only monetary damages for their alleged injuries. Second, as stated

above, the Iranian Defendants are "foreign states" as defined by

the statute.        See supra 32.       Third,    Plaintiffs'          personal injuries

and all claims arise from the attack, which constitute the type of

claims     for    personal     injury    required         for    jurisdiction.        Fourth,

there must be a showing of "some reasonable connection between the

act   or       omission   of   the   defendant      and         the   damages       which   the

plaintiff has suffered." Worley,                 75 F.      Supp.     3d at 325        (citing

Valore v. Islamic Republic of Iran, 700 F. Supp. 2d 52, 66 (D.D.C.

                                          -33-
2010)). Thus, a plaintiff need not show that the injury would not

have    occurred       "but    for"    the      defendant's         actions.    Id.       Here,

Plaintiffs      have    sufficiently demonstrated that                  Defendants         have

financially funded, and provided tactical support and equipment to

Hamas. See supra,           5-6. Given Hamas's stated mission and purpose,

financial support to Hamas is reasonably considered to be support

of its mission and terrorists attacks. Consequently, the Iranian

Defendants have assisted Hamas in carrying out the Atzmona attack.

The facts demonstrate the kind of reasonable connection required

under section 1605A.

       Fifth,    Plaintiffs       must     show      that   Iran     provided    "material

support or resources" "knowing or intending that they are to be

used in preparation for,           or in carrying dut," a violation of the

various     enumerated         sections.       18    U.S.C.     §    2339A(a).        Broadly
                                                                                      '
defined,    "material support or resources" includes "any property,

tangible or intangible, or service, including currency or monetary

instruments or financial securities, financial services, lodging,

training,       expert        advice     or     assistance,          safehouses,          false

documentation          or     identification,           communications          equipment,

facilities, weapons, lethal substances, explosives, personnel, and

transportation,        except medicine or religious materials." Torture

Victim Protection Act of 1991                  ("TVPA"),      18 U.S.C.    §    2339A.      The

facts found by this Court demonstrate that Iran has provided Hamas




                                              -34-
•.



     with financial support as well as tactical training and planning

     support. See supra, 6.

             For      these        reasons,    the    Court       finds         that    an     exception   to

     sovereign immunity exists because this case satisfies each element

     of     section        1605A(a) (1).       In addition,            all      of     section     1330 (a)' s

     requirements are satisfied and the Court has original jurisdiction

     to hear Plaintiffs' claims.

             In order for a claim to be heard, Section 1605A imposes three

     additional requirements that must be met:                                  ( 1)   the foreign state

     was designated a state sponsor of terrorism at the time of the

     act;     ( 2)    the claimant or victim was                       a   national          of the   United

     States;         and    ( 3)    in cases where the act occurred in the foreign

     state against whom suit has been brought,                                  the foreign state was

     afforded         a    reasonable         opportunity         to       arbitrate         the   claim   in

     accordance with the accepted international rules of arbitration.

     2 8 U. S . C. § 16 0 SA (a) ( 2) .

             First,         Iran      has   been     designated            as    a     state    sponsor    of

     terrorism since 1984 and remained designated as such at the time

     of the act.           See supra,         5; Moradi,      77 F.         Supp.      3d at 65. At all

     times relevant to this action,                    Iran has been a state sponsor of

     terrorism.           Id.      (citing Dr. Levitt and Dr. Clawson' s affidavits).

     Second, Plaintiffs are all United States citizens. Pls.' Exs. 33-

     42 [Dkt. No. 57-33, to -42]. Lastly, Plaintiffs were not required

     by   statute          to      afford     Defendants      a    reasonable            opportunity       to

                                                      -35-
arbitrate because the act at issue did not occur in the defendant

state. 28 U.S.C. § 1605A(a) (2); see Worley, 75 F. Supp. 3d at 327.

        B.     Liability Under § 1605A

        Having found that Plaintiffs have a private right of action

under§ 1605A(c),         having determined that the Iranian Defendants

are a "state sponsor of terrorism" who provided "material support

or resources" to Hamas, and having found that Hamas was responsible

for the March 7, 2002 attack in Atzmona, supra 5, Iran is liable

under     §   1605A(c)   for   any   personal    injuries   caused    by   Hamas' s

attack.

        To find liability, the Court must first identify the relevant

law. Worley,       75 F. Supp. 3d at 335        (internal citations omitted).

"Based on the D. C.       Circuit's guidance,       district courts in this

jurisdiction 'rely.on well-established principles of law, such as

those found in the Restatement. (Second) of Torts and other leading

treatises, as well as those principles that have been adopted by

the majority of state jurisdictions'             to define the elements and

scope    of   these   theories    of   recovery."    Id.    (citing   Oveissi   v.

Islamic Republic of Iran, 879 F. Supp. 2d 44, 54 (D.D.C. 2012)).

              1.    Nathaniel's Claims

        Nethaniel     brings     claims   for     battery     and     intentional

infliction of emotional distress ("IIED"), and his family members

bring a claim for solatium. The Iranian Defendants are liable for

battery if, when they provided material support and resources to

                                       -36-
Hamas,   they    acted   "intending    to    cause       a    harmful   or     offensive

contact with,     or an imminent apprehension of such a contact by,

those attacked and a harmful contact with those attacked directly

or indirectly resulted." Valore, 700 F. Supp. 2d at 76-77 (internal

quotations omitted)      (citing Restatement             (Second)    of Torts       §    13).

"Harmful      contact"   includes     "any    physical          impairment      of        the

condition of another's body, or physical pain or illness." Id.

      As set forth in detail above,            Nethaniel has met his burden

and has clearly established the necessary elements of battery.

Defendants "acted with intent to cause harmful contact and the

immediate apprehension thereof" because "acts of terrorism are, by

their very nature intended to harm and to terrify by instilling

fear of such harm." See id. The affidavits of the various experts

have proven that the Iranian Defendants gave financial, tactical,

and   other    support   to   Hamas   during       the       relevant   time    period.

Consequently, the Court can infer that Iran knew it was supporting

and encouraging      terrorist   attacks      which          could   include    a       Hamas

member attacking the Atzmona          yeshiva with the               intent    to       cause

injuries and fatalities.        See supra,     10-11. There is no question

that Nethaniel has also shown that such "harmful contact" did in

fact occur. See supra, 13-19.

      Nethaniel' s   second claim is         for    IIED.       "An act      that       would

otherwise constitute IIED gives rise to liability under the FSIA."

Reed, 845 F. Supp. 2d at 212. Under District of Columbia law, the

                                      -37-
·:1




      elements      of    a    cause    of    action       for    IIED    are    " ( 1)   extreme     and

      outrageous         conduct       on    the   part      of    the    defendant         which     (2)

      intentionally           or   recklessly        (3)     causes       the    plaintiff      severe

      emotional distress." Ben-Rafael,                     540 F. Supp. 2d at 56; see also

      Worley, 75 F. Supp. 3d at 336 (citing Restatement (Second) of Torts

      §   46(2) (a)).

             All    three      elements      of    IIED are       satisfied.        First.,    acts    of

      terrorism are per se extreme and outrageous conduct. Ben-Rafael,

      540 F.    Supp.     2d at 56          (internal citations omitted).                 Second,     the

      attack on the yeshiva was intended to cause emotional distress.

      See id.      (stating that intent or recklessness can be inferred from

      the outrageousness of the act). Lastly, Nethaniel has shown that

      he experienced severe emotional distress because of the terrorist

      attack.      Moreover,       he still suffers from flashbacks,                       nightmares,

      and fears and anxieties that resulted from the Atzmona attack. See

      supra, 16-19.

                    2.        Claims of Nethaniel's Parents and Siblings

            Nethaniel's parents and siblings allege one count of solatium

      against the Iranian Defendants.                     "Solatium claims under the FSIA

      are functionally identical to claims for intentional infliction of

      emotional      distress."         Moradi,      77     F.    Supp.     3d     71-72      (internal

      citations omitted). Such damages are intended for "mental anguish,

      bereavement and grief that those with a close personal relationship

      to the decedent experience as well as the harm caused by the loss

                                                    -38-
of     the    decedent's      society      and    comfort."     Id.     at    72      (internal

quotations       omitted).       Solatium        damages     are    also      available        to

compensate those related to persons injured, rather than killed,

in a terrorist attack. Id.              (citing Spencer v. Islamic Republic of

Iran,    71 F.    Supp.     3d 23,    27    (D. D.C.      2014)).   Courts may presume

"spouses and those in direct lineal relationships with victims of

terrorism        suffer       compensable        mental     anguish."         Id.     "As     for

siblings,       testimony proving a close emotional relationship will

usually be sufficient to sustain claims for solatium." Id.

        The    record     presented     establishes         that    the      March     7,    2002

Atzmona       attack    and    Nethaniel's        resulting        injuries         caused    and

continue to       cause Nethaniel' s         parents       and siblings         significant

mental anguish and emotional distress. See supra, 19-25. Ephraim

reduced his work travel because he felt that he had not protected

Nethaniel; he also experienced sporadic episodes of crying, which

did not start until after the attack. See supra, 23-24. Shoshana

experienced a great deal of anguish and anxiety on the night of

the attack and because of not knowing what had happened to her

son.    After    the    attack,      Shoshana      cried with         Nethaniel        when    he

realized that he could not hear anything at all during his hearing

test, and she later helped him with daily activities. See supra,

15-16. She relied on sleeping pills and constantly worried about

and stayed near Nethaniel.




                                            -39-
      Nethaniel's siblings were also affected. They came home more

 frequently and helped him with daily activities.                     See supra,     16-

17.    His     siblings      produced     sworn       deposi tions16        that   were

subsequently admitted into             evidence   and which       show that        their

relationship with Nethaniel was greatly affected in the kinds ~f

conversations and activities they could do together. See supra,

24.   The    Court    is   satisfied    that   the    Bluth     family's     emotional

distress     was     clearly brought     on as    a    result    of   the    terrorist

attack. Nethaniel's parents and all of Nethaniel's siblings except

Chanina Bluth are entitled to solatium damages. 17 See Spencer, 71

F. Supp.     3d at 27. Chanina has not given any testimony,                    nor did

any testimony speak directly to his harms, and therefore there can

be no finding of liability with regard to him.




16 All of the Bluth children, except Chanina Bluth, submitted sworn
depositions and each was admitted into evidence. See Bluth
Depositions [Dkt. Nos. 58-44, -45, -46, -47, -48, -49].
17 Shoshana Bluth passed away on August 6, 2015.     Our Court of
Appeals has ruled that the Court may, sua sponte, substitute an
appropriate person, such as a close relative, as a representative
of her estate, Mohammadi v. Islamic Republic of Iran, 947 F. Supp.
2d 48, 55 (D.D.C. 2013), aff'd, 782 F.3d 9 (D.C. Cir. 2015). In
addition, Fed. R. Civ. P. 25 (a) (1) provides that "[i] f a party
dies and the claim is not extinguished, the court may order
substitution of the proper party."   Finally, there is more than
adequate evidence describing the close relationship between
Shoshana Bluth and her injured son, and the extent of her anxiety
and grief at the time of his injury and during the rest of his
life.

                                        -40-
      C.                Damages Under § 1605A

                        1.    Compensatory Damages

      Plaintiffs seek compensatory damages for pain and suffering,

economic harms,                    and solatium,      as well as punitive damages.           Am.

Compl.         384 F. Supp. 2d 120, 134 (D.D.C.

2005).

                              a.      Pain and Suffering

      Nethaniel seeks damages against Defendants of $10 million on

one count of battery and $10 million on one count of IIED.                                   Am.

Compl.     hospitalization, and the extent of the impairment that will remain

with the victim for the rest of his or her life." Owens,                         71 F.

Supp. 3d at 259 (internal citations omitted). A plaintiff who has

alleged multiple claims is limited to recover from the tortfeasor

under only one of the theories,              although the tortfeasor may be

liable under more than one. Valore, 700 F. Supp. 2d at 77 (stating

that the plaintiffs who had claimed assault,                 battery,         and IIED

could recover under only one of any such theories)                (citing Beer v.

Islamic Republic of Iran, 574 F. Supp. 2d 1, 13 (D.D.C. 2008)).

                         i.    Count 1 - Battery

       Nethaniel claims relief for his "great pain and suffering;"

for    extensive   and   continuing     medical      treatment;        for     expenses

including hospitalization, physician's services, nursing care, and

rehabilitation treatment;        and for diminished earning capacity -

all resulting from the Atzmona attack. Am. Compl.                 ~    78.

       The evidentiary hearing and depositions establish that the

pain   and   suffering   Nethaniel      experienced during            and    since    the

attack was a reasonably certain consequence of Defendant's acts.

The    attacker,   Farahat,     fired    shots      and   threw       grenades       into

Nethaniel's classroom. As a result, Nethaniel was severely injured

by a grenade explosion, requiring a number of surgeries as a result

of the attack.     He was subsequently hospitalized for over a week

and    was   required    to   return    to    the   hospital      for        outpatient

rehabilitation. Over a decade later, Nethaniel continues to suffer

                                       -42-
physically, including permanent hearing loss in one ear, tinnitus,

and pain from the           shrapnel    still in his body.         He continues        to

experience increased stress and anxiety, paranoia, nightmares, and

extreme emotional fluctuations. See supra, 13-19. Thus, Nethaniel

is   entitled    to   pain     and     suffering      damages    for    his     injuries,

hospitalization,       rehabilitation,          and     continuing       physical     and

psychological pain. See Moradi, 77 F. Supp. 3d at                      69-70~


        The Court now turns to the question of what amount of damages

for pain and suffering is appropriate.                 It is clear that "putting

a number on these kinds of harms can be difficult." Price, 384 F.

Supp. 2d at 134.

        This   jurisdiction      has    developed      a     general    framework     for

assessing      pain   and    suffering     awards      for    victims    of     terrorist

attacks. "Plaintiffs who suffer serious physical injuries tend to

receive a $5 million award; plaintiffs who suffer relatively more

serious or numerous injuries may receive $7 million (or more); and

plaintiffs whose injuries are relatively less serious or who only

suffer emotional       injuries may receive something closer to                      $1. 5

million." Owens,       71 F.    Supp.    3d at 259;        see also Valore,        700 F.

Supp.    2d at 84-85;       O'Brien v.     Islamic Republic of Iran,              853 F.

Supp. 2d 44, 46-47          (D.D.C. 2012).

        In a case where a plaintiff suffers from physical injuries

such as compound fractures,             severe flesh wounds,           and wounds and

scars from shrapnel, as well as lasting and severe psychological

                                         -43-
pain,    this Court has awarded a baseline of $5 million dollars.

Valore, 700 F. Supp. 2d at 84 (citing Peterson v. Islamic Republic

of Iran, 515 F. Supp. 2d 25, 54                   (D.D.C. 2007). Nethaniel suffered

serious head and hand injuries,                    some of which required stitches

and plastic surgery. The right side of his face and head was cut

so deeply that the bone was visible.                       See supra,         14. Nethaniel's

severe    flesh    wounds         have     left    scars    and    his    wounds     from    the

shrapnel   continue         to     affect     him.    For   some     time       following    the

attack, Nethaniel experienced severe paranoia,                           anxiety, a speech

impediment,       and   fear         of     loud     noises       and     the     dark.     Most

significantly of all, he has lost all hearing in one of his ears-

a condition which can never change. See supra, 15-16. Finally, he

continues to suffer from lasting psychological and emotional pain.

See supra, 17-18. Accordingly, and because of the loss of hearing

in one ear, the Court will award Plaintiff $6 million on his count

of battery against the Iranian Defendants. See Peterson v. Islamic

Republic of Iran,           515    F.     Supp.    2d 25,    52 n.       26    (D.D.C.    2007);

Valore, 700 F. Supp. 2d at 84.

                             ii.        Count II - IIED

     Nethaniel claims relief for "extreme mental anguish and pain

and suffering" resulting from the loss of his                             friends,       intense

physical injury, pain, discomfort, and inconvenience in his IIED

count, Am. Compl.       ~    81.     The Court has found Defendants liable on

this count, see supra, 36-38.

                                              -44-
      However,    because       Nethaniel    has   made    a     claim for    battery,

seeking similar damages for pain and suffering under that count,

see   supra,     38-39,    it    would      constitute      impermissible       double

recovery to allow him to recover for pain and suffering under both

counts. See Valore,       700 F. Supp. 2d at 77. This jurisdiction has

found that a plaintiff who claims multiple theories is limited to

recover under only one.           See    supra,    39.    Accordingly,       the Court

cannot award Nethaniel damages for pain and suffering on the count

of IIED against the Iranian Defendants.

                  b.      Economic Damages

      Under    FSIA,   injured victims may recover                economic damages,

which typically include lost wages (both past and future), benefits

and retirement pay, and other out-of-pocket expenses. Owens, 71 F.

Supp. 3d at 258. The plaintiff must "prove the amount of damages

by a reasonable estimate." Reed,             845 F.      Supp.    2d at 213.    Unlike

damages awarded for pain and suffering,                   "lost earnings are not

hard to quantify and the Court will not excuse plaintiffs' failure

to support the claim for lost earnings with competent evidence."

Moradi, 77 F. Supp. 3d at 71.

      As in Moradi, where the court concluded that the evidence was

insufficient to support any award of economic damages because the

plaintiff 1 s declaration was the only evidence supporting his claim

for lost earnings, Nethaniel has also failed to show the requisite

evidentiary support to estimate his lost income. See Moradi, 77 F.

                                         -45-
Supp. 3d at 71. Nethaniel's testimony neither shows an estimate of

his     lost    past        and    future     income,          nor     does      it    include       any

specificity on what kind of job he wanted prior to the attack other

than completing his mandatory military service.                                 See id. Therefore,

there is not sufficient evidence for the Court to award economic

damages.

                       c.         Solatium Damages

        Shoshana,      Ephraim,           Tsipora,    Chanina,         Arieh,         Yigal,      Isaac,

Abraham,       and Joseph Bluth claim solatium damages resulting from

injuries to Nethaniel.               Am.     Compl.    466 F. Supp.         2d 229        (D.D.C.    2006)         are halved:        each parent

receives $2.5 million and each sibling receives $1.25 million."

Id.     (citing Owens,            71 F.    Supp.     3d at 260;          Peterson v.           Islamic

Republic of Iran, 515 F. Supp. 2d 25, 52                             (D.D.C. 2007); see also

Reed,    845 F. Supp. 2d at 214). Accordingly, Ephraim and Shoshana

will each receive $2.5 million; and each of the Bluth siblings,

except Chanina, will receive $1.25 million.

                                               -46-
                   2.      Punitive Damages

        Plaintiffs seek $500 million in punitive damages. Am. Compl.

'     86. "Punitive damages is not an independent cause of action."

Worley, 75 F. Supp. 3d at 337                      (internal citations omitted). Such

damages           are    "awarded      to   punish       a         defendant         for      particularly

egregious conduct, and to serve as a deterrent to future conduct

of     the    same       type."    Weinstein,        184           F.    Supp.      2d at      23-24.        The

language of FSIA specifically "provides courts with the power to

award punitive damages against an agency or instrumentality of a

foreign state in a case" brought pursuant to 28 U.S.C.                                              §   1605A.

See Weinstein, 184 F. Supp. 2d at 24. Therefore, the Court has the

power to award punitive damages to Plaintiffs on their section

1605A claims.

        To calculate the proper punitive damages award,                                         the Court

considers "four factors:                  (1) the character of the defendants' act;

(2)    the        nature    and extent of harm to the plaintiffs                                    that     the

defendants              caused    or   intended          to        cause;          (3)   the        need     for

deterrence; and (4) the wealth of the defendants." Moradi,                                                 77 F.

Supp.        3d    at     73;    Weinstein,        184        F.        Supp.      2d    at    24       (citing

Restatement (Second) Torts                  §    908).

        First,          the character of the Iranian Defendants'                                attack is

clearly most heinous. See, e.g., Oveissi, 879 F. Supp. 2d at 56;

see    also        Weinstein,       184     F.   Supp.        2d        at   25.     "The      defendants'

demonstrated policy of encouraging,                                supporting and directing a

                                                  -47-
campaign of deadly terrorism is evidence of the monstrous character

of   the     [attack]       that    inflicted maximum pain         and   suffering     on

innocent people." Campuzano v.                  Islamic Republic, of Iran,       281 F.

Supp.    2d 258,      278    (D.D.C.     2003).    Second,     the Court has already

found that Nethaniel has satisfactorily proven the severe extent

of his injuries, which was intended by Defendants. Third, punitive

damages      would serve as          a   deterrence because       Defendants have       a

history       and     "demonstrated         policy"       of   supporting     terrorist

activities. See Valore, 700 F. Supp. 2d at 88. Fourth, Iran is a

sovereign and has substantial wealth. See Weinstein, 184 F. Supp.

2d at 25; see also Oveissi, 879 F. Supp. 2d at 56.

        In   Moradi,        after     finding      that    "societal     interests     in

punishment          and     deterrence      warrant       imposition     of   punitive

sanctions," the           Court decided to award punitive damages                in an

amount equal to the total compensatory damages awarded. See Moradi,

77 F. Supp. 3d at 73; see also Onsongo v. Republic of Sudan, 60 F.

Supp. 3d 144, 152-153 (D.D.C. 2014).

        Alternatively, the courts in Weinstein and Valore have chosen

to base the punitive damages based on Iran's funding of MOIS. In

Weinstein,     the court found that $150 million was an appropriate

award in punitive damages. 184 F. Supp. 2d at 25-26. The court was

satisfied with that amount,                even though several plaintiffs were

seeking      punitive       damages      from   one   defendant    and   there   was    a

potential of depleting the defendant's limited fund. Id.

                                            -48-
      In Valore, the court found,         based on expert testimony, that

an   award   of   punitive   damages    would   serve   to     deter    Iran    from

supporting terrorist activities. 700 F. Supp. 2d at 88. The expert

testified that any amount of punitive damages based on a multiplier

between three and ten of the known amount of Iran's annual cash

assistance to the specific terrorist group would affect the conduct

of Iran. Id. at 88-89. Consequently, the Valore court accepted the

multiplier of five and awarded $1 billion in punitive damages for

the hundreds of military people who died or were injured and their

families. See id. at 60-61, 89-90.

      As in Weinstein and Valore, the Defendants in this case did

not directly carry out the attack,            but funded Hamas,        which then

carried it out.       That fact is far from the detention and torture

that was directly carried out by the defendants in Moradi. While

Defendants'    acts are closer to those committed in Weinstein and

Valore,   it is doubtful whether a large amount resulting from an

expenditure-times-multiplier       method       would   have     the    deterrent

effect that it might have had in times past. Given the frequency

of these attacks and the lack of any evidence that high awards

have successfully deterred them, the Court finds that neither the

large sum of $500 million requested by Plaintiffs                  nor the       sum

resulting      from    the   expenditure-times-multiplier              method     is

appropriate.




                                       -49-
       In view of the fact that it was Hamas,          not Defendants,    who

actually     committed   the   terrorist    action,    that   Nethaniel   has

suffered life-time injuries that were intended by Defendants, and

that   his   family members were    deeply affected by his         physical,

emotional, and psychological harms,         the Court concludes that $25

million in punitive damages is appropriate.

IV.    CONCLUSION

       For the reasons stated above, the Court will grant Plaintiffs'

motion for default judgment and enter judgment for Plaintiffs in

the    amounts   specified     above.   A   separate     Default    Judgment

accompanies this Memorandum Opinion.




August 25, 2016



Copies to: attorneys on record via ECF




                                   -50-